Citation Nr: 0307807	
Decision Date: 04/24/03    Archive Date: 04/30/03

DOCKET NO.  00-03 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York



THE ISSUE

Entitlement to permanent and total disability pension 
benefits, by reason of nonservice-connected disability.




ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel







INTRODUCTION

The veteran had verified active service from August 26 to 
October 1, 1965.  

This appeal arises from an October 1999 RO determination, and 
the issue certified for appellate consideration is as 
indicated on the first page of this document.  The veteran 
also has apparently raised a dental claim.  So that issue is 
referred to the RO for the appropriate action.  


REMAND

The veteran completed and submitted VA Form 21-526, 
"Veteran's Application for Compensation or Pension", in 
July 1999, wherein he claimed service connection for a 
nervous breakdown, a back condition, and made apparent 
additional claims.  He also submitted 2 copies of VA Form 21-
4142, "Authorization for Release of Information," noting 3 
medical care providers, including one VA facility.  And he 
provided the RO with additional clarifying information in a 
September 1999 letter.  Additionally, he subsequently 
indicated that he was receiving disability benefits from the 
Social Security Administration (SSA).  

In response, the RO sent the veteran a letter, dated October 
1999, indicating the "claim for non-service-connected 
pension" was denied because the veteran did not have 
qualifying service or was not discharged for a service-
connected disability.  He responded by submitting a notice of 
disagreement (NOD) in December 1999.  A statement of the case 
(SOC) was sent to him in January 2000, and he submitted a 
timely substantive appeal (VA Form 9) in February 2000.  

It does not appear from the Board's preliminary review of the 
record, however, that any of the private facilities the 
veteran provided addresses for on his 
VA Form 21-4142 were contacted, or that the VA medical 
center's (VAMC's) records he cited were obtained, or that his 
SSA records were requested.  See Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).

Additionally, the RO indicated in the SOC cover letter that 
the instructions to the VA Form 9 provided the veteran with 
information on how to obtain assistance, and his hearing 
rights.  However, after the veteran filed his VA Form 9, in 
February 2000, but before certification of this appeal to the 
Board in January 2003, Congress enacted the Veterans Claims 
Assistance Act of 2000 (VCAA).  It does not appear the 
veteran has been notified of this development, or of VA's 
duties to notify or assist him with his case.  It also does 
not appear that he has been apprised of his due process 
rights, including his right to representation.  Accordingly, 
the RO must send him a VA Form 21-22, in addition to 
processing his claims that were filed in the July 1999 VA 
Form 21-526 (for possibly service connection, and not just 
for non-service-connected pension benefits).  

The veteran has requested a copy of his in-service 
hospitalization many times.  Although a notation in the 
record indicates that he was sent a copy of certain records, 
the Board notes that the veteran's service medical records 
(SMRs), while containing a copy of his Medical Evaluation 
Board proceedings, do not contain a copy of the Hospital 
Discharge Summary or similar records from Great Lakes Naval 
Base, where he was reportedly a patient during service.  
Because he claims that he was given certain drugs that 
impacted him during service, these records should be obtained 
by the RO.  

Lastly, the record indicates the veteran did not appear for 
his recently scheduled central office hearing before the 
Board in Washington, D.C.  However, it also appears that he 
has moved since the RO's last contact in January 2000.  
Therefore, the RO should make the attempts (described in the 
action paragraphs below) to obtain his current address.  



Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should obtain the records of 
the veteran's hospitalization from August 
to October 1965 at the Naval Hospital at 
Great Lakes Naval Base in Great Lakes, 
IL.  The RO should specifically request 
that retired records be recalled, and 
that psychiatric and medical files be 
included.  

2.  The RO should obtain the veteran's 
records from the SSA, including the 
medical records underlying any claim for 
benefits and any current or permanent 
address the SSA has for him.  

3.  The RO should also request a search 
from the U.S. Postal Service concerning 
the last known address of the veteran.

4.  The RO should obtain the veteran's VA 
clinical records from the VA facilities 
he informed them of, including, but not 
limited to, VA Castle Point, and 
VA facilities at:  Brooklyn Campus of the 
VA NY Harbor Healthcare System, Bedford 
Stuyvesant Family Health Center, Brooklyn 
Community Clinic, Chapel Street Community 
Clinic, and the Brooklyn Vet Center.  The 
RO should also obtain the veteran's 
current address of record from these 
facilities.  

5.  The RO should next obtain the 
veteran's private medical records for 
which he has already provided a release 
of authorization:  Kings County 
Outpatient Clinic; Kingsbrook Medical 
Center; and Dr. Polizos, 133 E. 73rd St., 
New York, NY 10021.  

6.  Next, if all other efforts to obtain 
the veteran's current address from the 
SSA, VAMC, and USPS have been exhausted, 
the RO should contact [redacted]or [redacted]
[redacted], [redacted], and send a letter to 
veteran's Aunt asking her to have him 
contact VA.  The RO should remove all 
personal information, such as the 
veteran's SSN and 
c-file number, from that letter.  

7.  Once the veteran's current address 
has been obtained, the RO should send him 
VA Form 21-22 concerning his right to 
representation.  

8.  The RO should also ask the veteran to 
provide the street address for the VA 
facility he provided authorization for in 
his 1999 claim, and obtain the records, 
as indicated.  

9.  The RO should next send the veteran a 
VCAA development letter.  

10.  Finally, the RO should review the 
claims file, and assure that all notice 
and development required by the VCAA has 
been done.  If any further development is 
indicated, the RO should take corrective 
action before readjudicating the claims.  
If the benefits sought on appeal remain 
denied, prepare a supplemental statement 
of the case (SSOC) and send it to the 
veteran and his representative, if any.  
Also provide an appropriate period of 
time to respond.



Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  The purpose of 
this REMAND is to accord due process.  No inference should be 
drawn regarding the final disposition of the claims as a 
result of this action.

The veteran has the right to submit additional evidence and 
argument concerning the matters the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



